 



Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 1
Dated as of March 27, 2008
to
CREDIT AGREEMENT
Dated as of October 31, 2007
          THIS AMENDMENT NO. 1 (“Amendment”) is made as of March 27, 2008 by and
among Hubbell Incorporated (the “Company”), Hubbell Cayman Limited, Hubbell
Investments Limited (together with the Company and Hubbell Cayman Limited, the
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), under that certain Credit Agreement, dated as of October 31, 2007 (the
“Credit Agreement”), by and among the Borrowers, the Lenders and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
as amended hereby.
          WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Company
has requested an increase in the amount of the Commitments of certain of the
Lenders (such increase, the “Commitment Increase”), effective as of the
Amendment Effective Date (as defined below):
          WHEREAS, after giving effect to the Commitment Increase, the sum of
the total Commitments shall be equal to $350,000,000;
          WHEREAS, in connection with the Commitment Increase, the Company has
requested that the Lenders and the Administrative Agent agree to certain
amendments to the Credit Agreement; and
          WHEREAS, the Lenders party hereto and the Administrative Agent have
agreed to such amendments on the terms and conditions set forth herein.
          NOW, THEREFORE, the parties hereto agree as follows:
          1. Amendments to Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below (the
“Amendment Effective Date”), the Credit Agreement is hereby amended as follows:
          (a) Section 2.18 of the Credit Agreement is amended to delete the
reference to “Responsible Officer” set forth therein and to substitute
“Responsible Party” in lieu thereof.
          (b) Pursuant to, and in accordance with, Section 2.18 of the Credit
Agreement, Schedule 2.01 to the Credit Agreement is hereby amended and restated
in its entirety to read as set forth in Annex A hereto, and the Commitments of
certain of the Lenders are increased as set forth therein.
          2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that (a) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders, each Lender increasing its

 



--------------------------------------------------------------------------------



 



Commitment pursuant hereto and the Administrative Agent, (b) in connection with
the assignments and increases contemplated by this Amendment as set forth in
Annex A hereto, the Administrative Agent and the Lenders shall have administered
the reallocation of the Revolving Credit Exposures among the Lenders such that
after giving effect to the reallocations of the Commitments, each Lender’s
Applicable Percentage of the Revolving Credit Exposure is equal to such Lender’s
Applicable Percentage of the Commitments, (c) the Company shall have paid all of
the fees of the Administrative Agent and the applicable Lenders (including, to
the extent invoiced, reasonable attorneys’ fees and expenses of the
Administrative Agent) in connection with this Amendment and the other Loan
Documents and (d) the Administrative Agent shall have received (i) a certificate
of a Responsible Party of the Company dated as of the Amendment Effective Date
to the effect that the conditions set forth in clauses (b) and (c) of
Section 3.02 of the Credit Agreement have been satisfied and (ii) such
resolutions and legal opinions consistent with those delivered on the Effective
Date under clauses (b) and (c) of Section 3.01 of the Credit Agreement as are
reasonably requested by the Administrative Agent in connection with this
Amendment.
          3. Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants as follows:
          (a) This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of such Borrower and are
enforceable against such Borrower in accordance with their terms, except as may
be limited by bankruptcy or insolvency laws or similar laws affecting creditors’
rights generally, general equitable principles (whether considered in a
proceeding in equity or at law) and any implied covenant of good faith and fair
dealing.
          (b) As of the Amendment Effective Date, (i) no Default has occurred
and is continuing and (ii) the representations and warranties of the Company set
forth in Article IV (other than the representation set forth in Section 4.08 of
the Credit Agreement and the representation set forth in the last sentence of
Section 4.06 of the Credit Agreement) of the Credit Agreement, as amended
hereby, are true and correct on and as of the Amendment Effective Date with the
same effect as though such representations and warranties had been made on and
as of such date, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date.
          4. Reference to and Effect on the Credit Agreement.
          (a) On and after the Amendment Effective Date, each reference to the
Credit Agreement in the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended hereby.
          (b) Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
          5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

2



--------------------------------------------------------------------------------



 



          6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or electronic transmission (i.e.,
a “pdf” or “tif”) shall have the same force and effect as manual signatures
delivered in person.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

            HUBBELL INCORPORATED, as the Company
      By:   /s/ James H. Biggart         Name:   James H. Biggart       
Title:   Vice President and Treasurer        HUBBELL CAYMAN LIMITED, as a
Subsidiary Borrower
      By:   /s/ James H. Biggart         Name:   James H. Biggart        
Title:   Director        HUBBELL INVESTMENTS LIMITED, as a Subsidiary Borrower
      By:   /s/ James H. Biggart         Name:   James H. Biggart        
Title:   Director     

Signature Page to Amendment No 1
Hubbell Incorporated et al
Credit Agreement dated as of October 31, 2007





--------------------------------------------------------------------------------



 



                              JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent       HSBC BANK USA,
NATIONAL ASSOCIATION,
as a Lender    
 
                            By:   /s/ D. Scott Farquhar       By:   /s/ Thomas
C. Himmelright                          
 
  Name:   D. Scott Farquhar           Name:   Thomas C. Himmelright    
 
  Title:   Vice President           Title:   Vice President    
 
                            BANK OF AMERICA, N.A.,
individually as a Lender and as a Syndication Agent       THE BANK OF NEW YORK,
as a Lender    
 
                            By:   /s/ Martin Ollinger       By:   /s/ Kenneth P.
Sneider, Jr.                          
 
  Name:   Martin Ollinger           Name:   Kenneth P. Sneider, Jr.    
 
  Title:   Vice President           Title:   Vice President    
 
                            U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender and as a Syndication Agent       MORGAN STANLEY BANK,
as a Lender    
 
                            By:   /s/ Frances W. Josephic       By:   /s/ Daniel
Twenge                          
 
  Name:   Frances W. Josephic           Name:   Daniel Twenge    
 
  Title:   Vice President           Title:   Authorized Signatory    
 
                            WACHOVIA BANK, NATIONAL ASSOCIATION,
individually as a Lender and as a Syndication Agent       THE NORTHERN TRUST
COMPANY,
as a Lender    
 
                            By:   /s/ Patrick D. Finn       By:   /s/ Ashish
Bhagwat                          
 
  Name:   Patrick D. Finn           Name:   Ashish Bhagwat    
 
  Title:   Managing Director           Title:   Vice President    





--------------------------------------------------------------------------------



 



ANNEX A
SCHEDULE 2.01
COMMITMENTS

          LENDER   COMMITMENTS
 
       
JPMORGAN CHASE BANK, N.A.
  $ 50,000,000  
BANK OF AMERICA, N.A.
  $ 43,500,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 38,500,000  
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 38,500,000  
HSBC BANK USA, NATIONAL ASSOCIATION
  $ 38,000,000  
THE BANK OF NEW YORK
  $ 32,000,000  
MORGAN STANLEY BANK
  $ 30,000,000  
THE NORTHERN TRUST COMPANY
  $ 30,000,000  
CITIBANK, N.A.
  $ 27,500,000  
STANDARD CHARTERED BANK
  $ 22,000,000  
TOTAL COMMITMENTS
  $ 350,000,000  

